Bell, J.
“ No writ, declaration, return, process, judgment or other proceeding in the courts or course of justice, shall be abated, quashed, or reversed for any error or mistake, where the person or case may be rightly understood by the court, nor through defector want of form or addition only; and courts and justices may, on motion, order amendment in any such case. Rev. Stat. ch. 186, § 10.
Upon the just construction of this section depends the decision Of the questions, which the ingenuity of counsel has seen fit to present to us. We do not feel that our time and labor are well bestowed either for the public good or the advancement of justice, in the examination of questions of this kind. And though we are aware that this court have again and again considered questions upon special demurrers, and decided them without especial reference to the provisions of this statute; and though this fact might justly lead to the belief that neither the court nor the bar had sup*284posed that any change was made by it in the practice usual in England; yet the calls too frequently made both upon our time and our patience, have led to a renewed and more careful examination of its provisions than we have heretofore made.
The principle of this section, that mere errors of form should be disregarded, is not new. Many statutes were long ago passed to remedy errors of this kind, formerly called the statutes of jeofails.
That now in force in England is the statute of 27 Eliz. ch. 5, 1 Ch. Pl. 640, which provides “ that after demurrer joined and entered in any action or suit in any court of record, the judges shall proceed and give judgment according to the very right of the cause and matter in law shall appear unto them, without regarding any imperfection, defect or want of form in any writ, return, plaint, declaration, or other pleading, process, or course of proceeding whatever, except those only which the party demurring shall specially and particularly set down and express together with his demurrer.”
A narrow construction was given to this statute, and by the statute 4 Ann ch. 16, (1713,) 1 Ch. Pl. 641, it was reenacted, with the addition that “ no advantage or exception shall be taken qf or for an immaterial traverse, &c., omission of vi et armis," &c., (and so enumerating a large number of exceptions for defects of form,) “ or any other matter of a like nature, except the same shall be specially and particularly set down and shown for cause of' demurrer.”
From these statutes has grown up the law and practice in England and the practice here, to assign defects of form specially as causes of demurrer, and the refusal of the courts to consider any formal exception, unless thus specially assigned.
The first of these statutes was'passed in 1585, many years before the first settlements in New England. It may very probably have been regarded as the law here from the early *285settlement, and have been handed down without question, sotwithstanding the different language of our own statutes.
The section quoted from our own statutes is taken without change, except the insertion of the words <! or addition,” from the statute of 1791, § 3, (Laws 1815, p. 99.) And this, again, was taken, without material change, from the provincial statute of 13 W. Ill, passed 1701. Prov. Stat. 1771, p. 24. We have not succeeded in tracing it further. Its forms of expression indicate that the statute of Elizabeth was before the legislator who drafted it, but it was substantially and materially varied from it. The statute of Ann was passed some three years after, but is in no degree inconsistent with the provincial statute. In the latter, there is no reference to the course prescribed by the English statutes of special setting forth and showing matters of form by special demurrer, to make them exceptions to the otherwise genera! principle that no proceeding, in the course of justice, should be defeated by errors of form.
If the construction of this provincial statute and of the statutes founded upon it, were one which affected the titles of property, and a change might operate to produce injustice, we should decline, at this day, to look at it, and should leave to the Legislature to correct any evils which grew out of it; but it has no such relation to any rights of property. It concerns only the practice of the courts, over which this court has, by the general provision of our statutes, a very wide control. Rev. Stat. 17 L, § 9.
The effeet of every decision, in eases of this kind, terminates with the case in which it is made, except as far as it may establish, a. rule in future cases. And as we have no reason to believe that any specific consideration has been bestowed upon the construction of this section, we have no hesitation in examining it now, and in following out the ¡results to which such examination may lead us. If, upon consideration, it should seem there was any reason or room for doubts upon the soundness of any new impression we *286should gain as to its -effect, that would furnish a sufficient reason not to disturb the general impression.
But, upon a repeated and careful examination, we are unable to entertain the slightest doubt on the subject. The statute admits of but one meaning, and no exercise of critical ingenuity can give it any other. The current ideas on the subject, which hold that defects of form are fatal, if shown as causes of special demurrer, unless remedied by amendment, could never have been derived from this statute, and they are entirely irreconcilable and inconsistent with it. They have evidently been derived from the English statutes referred to, and have passed without challenge, and, therefore, without investigation.
“ No writ, &c. shall be abated, &e., for any error or mistake, where the person or case may be rightly understood by the court, nor through any defect or want of form only.”
This is a single sentence, distinct, clear and imperative. By no possibility can the usual understanding be interpolated, “ except the same shall be specially and particularly set down and shown for cause of demurrer,” by any mere construction. It contains no such exception. None such can be implied. If this statute provision is the law, as it has been three times enacted, and as it now reads, then no proceeding in the courts or course of justice can be abated, quashed or reversed for any defect or want of form, nor for any error or mistake, where the person or case may b.e rightly understood by the court, whether the defect be shown by a special demurrer or in any other way.
The final clause of the section affords strong support to this construction, because it proves that a different mode of remedying such defects was in the contemplation of the Legislature: “ and courts and justices may, on motion, order amendment in any such case.” The writ shall not be abated, the plea shall not be held insufficient for want of form only, or for errors or mistakes, which do not prevent the court from rightly understanding the case, but the court *287may order them to be amended. The result, then, of our investigation is, that no demurrer lies for mere errors of form, but the remedy, if the party desires to bring the subject to the notice of the court, is to move for an order that the defect be amended.
In the present case, this rule will be applicable or not, according as the matter complained of is properly to be regarded as matter of form or of substance. And as to this point two tests may be applied. We may see if the matter complained of constitutes any part of the allegations which constitute an answer to the action ; and second, if the whole of the matter alleged to be wrong may be struck out without destroying the plea. Now the substance of the plea is, that there was a right of way, which justified the acts charged as a trespass. The part of the plea which is said to be defective, contains no fact which affects, in any way, this defence. The matters of fact, alleged in the plea, would be complete, and constitute, if admitted or proved, a defence to the action, if the plea had commenced — “ And the defendant says that there is in Pittsfield a certain ancient messuage, &c. The introductory phrase that the plaintiff ought not to maintain his action, &e., is. an immaterial and merely formal part of the plea, and if entirely omitted, the plea would not, under the statutes of Elizabeth and Ann, be open to any objection, unless it was specially shown as cause of demurrer.
It is objected that the words actio non, which are found in this introductory clause, are not in English, and for that cause the plea is bad. If this is so, and these objectionable words are, as is said, in Latin, they have a worse fault than that; considered as part of the plea, they are insignificant and insensible, and as such they are merely surplusage, which, according to the ordinary rule, does not vitiate. If they were significant, we think they are to be regarded as unintelligible and to be rejected; but if the residue of the plea is sufficient, it is not to be rejected, because it contains *288such unmeaning and forbidden words. Any word is liable to be accidentally misspelled, so that it is unintelligible as English, and the plea will not be avoided, if enough remains to make a sufficient answer to the action, and the result will not be changed, if the misspelled English word happens to be a good word in some other language. It does not require a strong imagination to suppose the writer intended to write the action does not lie, and blundered so that what he did write was very unintelligible, but his whole plea, otherwise good, should not be rejected because of his mistake.
In this view, the defect in this case falls under another of the section 10. The introduction of the supposed Latin words actio non is obviously nothing but a mistake or error of the draughtsman of the plea in another respect. Instead of doing what the words actio non were probably, for brevity’s sake, designed in some book of forms to remind him to do, that is, to insert the usual introduction of special pleas in bar, that “ the plaintiff his action aforesaid thereof against the defendant ought not to have and maintain,” the copyist transcribed the former words; now it requires no skill to see that this was a mere error and mistake, arising from ignorance or inattention. Can the case, notwithstanding, be rightly understood by the court 1 If it can, this blunder, however ridiculous it may be, is not to cause the plea to be rejected, but the court may order it to be amended.
It is also objected that the abbreviation “ &c.” is Latin, but we do not so consider it. We were early taught that its meaning is “ and so forth,” and though borrowed from the Latin, like many of the best words of the language, it has been naturalized in English for ages. Lord Coke has, in many places in his Commentary on Littleton, discussed what was intended by the &c.’s of his author, but it is no where suggested that the abbreviation is not English. It is every where introduced and explained in English reading-*289books, grammars and dictionaries as an English abbreviation.
The exception taken is not that the plea is deficient in distinctness and precision, by reason of the omission of the rest, which this abbreviation is designed to indicate; but we have looked to see if this character, and all it is designed to indicate, were erased from the plea, a good defence, in substance, would still be left. Upon such examination, we think, this abbreviation may be omitted wherever it occurs, without impairing the defence.
Without reference to the construction of our statute, we should probably arrive at the same result in this case ; that the causes of demurrer are insufficient, for the reasons assigned in the argument of the defendant’s counsel; but the other ground is more satisfactory, as leading to a much preferable practice.
The demurrer, then, as it proposes to set aside the plea® because of an error or mistake, where the person and case may be rightly understood by the court, and of a mere defect and want of form only, which is by law no cause of demurrer, must be overruled.

Judgment for the plaintiff.